             Case 2:18-cv-01499-JCC Document 9 Filed 11/19/18 Page 1 of 12



1                                                   THE HONORABLE JOHN C. COUGHENOUR

2

3

4

5

6
                                        UNITED STATES DISTRICT COURT
7                                      WESTERN DISTRICT OF WASHINGTON
                                                 AT SEATTLE
8
     SALIOU DIAW, individually,                        Civil Action No. 2:18-cv-1499 JCC
9
                          Plaintiff,                   DEFENDANTS’ ANSWER TO
10                                                     PLAINTIFF’S COMPLAINT FOR
               v.                                      DAMAGES
11
     KATIE ANN LLC, a Foreign Limited
12   Liability Company, a subsidiary and owned
     and operated by AMERICAN SEAFOODS
13   COMPANY LLC, a Foreign Limited Liability
     Company, and a subsidiary of AMERICAN
14   SEAFOODS GROUP, a Foreign Limited
     Liability Company,
15
                          Responding Defendants.
16

17             Defendants AMERICAN SEAFOODS COMPANY LLC, KATIE ANN, LLC

18   (hereinafter collectively “Responding Defendants”), and AMERICAN SEAFOODS GROUP,

19   LLC by and through its attorneys of record, answers the allegations contained in Plaintiff’s

20   Complaint for Damages as follows:

21                                       I. JURISDICTION AND VENUE

22             1.1        Answering paragraph 1.1 of the Complaint, Responding Defendants deny

23   Plaintiff is currently a seaman, had any history as a seaman, or is one known. Nevertheless,


     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT                                 Le Gros Buchanan
     FOR DAMAGES - Page 1                                                             & Paul
                                                                                    4025 Delridge way sw
     Civil Action No. 2:18-cv-01499 JCC                                                    SUITE 500
                                                                                SEATTLE, WASHINGTON 98106-1271
     {28513-00457717;1}
                                                                                         (206) 623-4990
             Case 2:18-cv-01499-JCC Document 9 Filed 11/19/18 Page 2 of 12



1
     Responding Defendants admit seaman status for the purposes of jurisdiction.
2
               1.2        Responding Defendants admit that American Seafoods Company LLC, is a
3
     foreign limited liability company, but deny the remaining allegations contained in paragraph
4
     1.2 of the Complaint. American Seafoods Group, LLC, however, admits it is the sole
5
     member of American Seafoods Company LLC.
6
               1.3        Responding Defendants admit the allegations contained in paragraph 1.3 of
7
     the Complaint.
8
               1.4        Responding Defendants deny that American Seafoods (as defined in the
9
     Complaint) owns fishing vessels, but admit that Katie Ann, LLC owns one such vessel.
10
     Responding Defendants also deny that Katie Ann, LLC, or American Seafoods Group, LLC
11
     operates or manages any commercial fishing vessels, but admits that American Seafoods
12
     Company LLC operates and manages several commercial fishing vessels.
13
               1.5        Responding Defendants deny the allegations contained in paragraph 1.5 of the
14
     Complaint.
15
               1.6        Answering paragraph 1.6 of the Complaint, Responding Defendants deny that
16
     American Seafoods Company LLC owns the F/T KATIE ANN, but admits that it operates
17
     and manages that vessel.
18
               1.7        Responding Defendants admit that Plaintiff complained of a groin injury
19
     while in service to the vessel but deny the remaining allegations set forth in paragraph 1.7 of
20
     the Complaint. American Seafoods Group, LLC is not a proper party to this Complaint, and
21
     does not have sufficient information to affirm or deny these allegations and therefore denies
22
     the same. Moreover, American Seafoods Group, LLC does not have sufficient information
23


     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT                                      Le Gros Buchanan
     FOR DAMAGES - Page 2                                                                  & Paul
                                                                                         4025 Delridge way sw
     Civil Action No. 2:18-cv-01499 JCC                                                         SUITE 500
                                                                                     SEATTLE, WASHINGTON 98106-1271
     {28513-00457717;1}
                                                                                              (206) 623-4990
             Case 2:18-cv-01499-JCC Document 9 Filed 11/19/18 Page 3 of 12



1
     to affirm or deny any of the allegations set forth in paragraphs 3.1 through 5.10 of the
2
     Complaint and therefore denies the same.
3
               1.8.       The allegations contained in paragraph 1.8 of the Complaint are allegations
4
     for the attention of the Court and do not require an answer.
5
               1.9        The allegations contained in paragraph 1.9 of the Complaint are allegations
6
     for the attention of the Court and do not require an answer.
7
               Responding Defendants, however, stipulate to both Jurisdiction and Venue.
8
                                                 II. PARTIES
9
               2.1        Answering paragraph 2.1 of the Complaint, American Seafoods Company
10
     LLC, and Katie Ann, LLC, admit that Plaintiff was a seaman whose last contract ended on
11
     October 19, 2015. Responding Defendants deny each and every remaining allegation in this
12
     paragraph of the Complaint. Furthermore, American Seafoods Group, LLC is not a proper
13
     party to this Complaint, and does not have sufficient information to affirm or deny these
14
     allegations and therefore denies the same.
15
               2.2        Answering paragraph 2.2 of the Complaint, American Seafoods Company
16
     LLC denies that it is a “Washington Corporation” per se, and refer Plaintiff’s counsel to the
17
     allegations set forth in paragraph 1.2 of the Complaint, which more accurately describes that
18
     company’s status. Nevertheless, American Seafoods Company LLC admits the remaining
19
     allegations contained in paragraph 2.2.
20
               2.3        Answering paragraph 2.3 of the Complaint, Katie Ann, LLC denies that it is a
21
     “Washington Corporation” per se, and refer Plaintiff’s counsel to the allegations set forth in
22
     paragraph 1.4 of the Complaint, which more accurately describes that company’s status.
23
     Katie Ann, LLC admits only that the vessel it owns is engaged in the business of commercial

     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT                                      Le Gros Buchanan
     FOR DAMAGES - Page 3                                                                  & Paul
                                                                                         4025 Delridge way sw
     Civil Action No. 2:18-cv-01499 JCC                                                         SUITE 500
                                                                                     SEATTLE, WASHINGTON 98106-1271
     {28513-00457717;1}
                                                                                              (206) 623-4990
             Case 2:18-cv-01499-JCC Document 9 Filed 11/19/18 Page 4 of 12



1
     fisheries in Northwest waters. All other allegations set forth in this paragraph are specifically
2
     denied.
3
               2.4        Answering Paragraph 2.4 of the Complaint, American Seafoods Company
4
     LLC denies that it owns the F/T KATIE ANN, but admits that it manages and operates the
5
     vessel. Katie Ann, LLC admits it owns the vessel, but denies that it manages or operates her.
6
                                                  III. FACTS
7
               3.1        Responding Defendants re-allege their answers to paragraphs 1.1 through 2.4
8
     of the Complaint, as set forth above.
9
               3.2        American Seafoods Company LLC admits that from October 2, 2015 through
10
     October 19, 2015, Plaintiff was employed as a seaman aboard the F/T KATIE ANN,
11
     occasionally working as a line processor. American Seafoods Company LLC denies every
12
     other allegation contained in this paragraph.
13
               3.3        American Seafoods Company LLC admits the allegations contained in
14
     paragraphs 3.3 of the Complaint.
15
               3.4        Answering paragraph 3.4 of the Complaint, American Seafoods Company
16
     LLC admits it operated the F/T KATIE ANN. As repeatedly stated above, this company did
17
     not own the vessel.
18
               3.5        Responding Defendants deny the allegations contained in paragraph 3.5 of the
19
     Complaint. Plaintiff suffered from Graves disease.
20
               3.6        Responding Defendants do not have sufficient information to determine the
21
     truth or falsity of the allegations in paragraph 3.6 of the Complaint and therefore deny the
22
     same.
23


     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT                                      Le Gros Buchanan
     FOR DAMAGES - Page 4                                                                  & Paul
                                                                                         4025 Delridge way sw
     Civil Action No. 2:18-cv-01499 JCC                                                         SUITE 500
                                                                                     SEATTLE, WASHINGTON 98106-1271
     {28513-00457717;1}
                                                                                              (206) 623-4990
             Case 2:18-cv-01499-JCC Document 9 Filed 11/19/18 Page 5 of 12



1
               3.7        Responding Defendants deny the allegations set forth in paragraph 3.7 of the
2
     Complaint.
3
               3.8        Responding Defendants deny the allegations set forth in paragraph 3.8 of the
4
     Complaint.
5
               3.9        Responding Defendants deny the allegations set forth in paragraph 3.9 of the
6
     Complaint.
7
               3.10       Responding Defendants deny the allegations set forth in paragraph 3.10 of the
8
     Complaint.
9
               3.11       Responding Defendants deny the allegations set forth in paragraph 3.11 of the
10
     Complaint.
11
               3.12       Responding Defendants deny the allegations set forth in paragraph 3.12 of the
12
     Complaint.
13
               3.13       Responding Defendants deny the allegations set forth in paragraph 3.13 of the
14
     Complaint.
15
               3.14       Responding Defendants deny the allegations set forth in paragraph 3.14 of the
16
     Complaint.
17
               3.15       Responding Defendants deny the allegations set forth in paragraph 3.15 of the
18
     Complaint.
19
               3.16       Responding Defendants deny the allegations set forth in paragraph 3.16 of the
20
     Complaint.
21
               3.17       Responding Defendants deny the allegations set forth in paragraph 3.17 of the
22
     Complaint.
23


     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT                                       Le Gros Buchanan
     FOR DAMAGES - Page 5                                                                   & Paul
                                                                                          4025 Delridge way sw
     Civil Action No. 2:18-cv-01499 JCC                                                          SUITE 500
                                                                                      SEATTLE, WASHINGTON 98106-1271
     {28513-00457717;1}
                                                                                               (206) 623-4990
             Case 2:18-cv-01499-JCC Document 9 Filed 11/19/18 Page 6 of 12



1
               3.18       Responding Defendants deny the allegations set forth in paragraph 3.18 of the
2
     Complaint.
3
               3.19       Responding Defendants admit the allegations set forth in paragraph 3.19 of
4
     the Complaint.
5
               3.20       Answering paragraph 3.20 of the Complaint, Responding Defendants deny the
6
     F/T KATIE ANN was “travelling,” but admit she was fishing in the Bering Sea.
7
               3.21       Responding Defendants admit the allegations contained in paragraph 3.21 of
8
     the Complaint.
9
               3.22       Answering paragraph 3.22 of the Complaint, Responding Defendants aver that
10
     the Iliuliuk Family and Health Services chart note speaks for itself. All other allegations are
11
     specifically denied.
12
               3.23       Answering paragraph 3.23 of the Complaint, Responding Defendants only
13
     admit that Plaintiff was transported back to Seattle. All other allegations are specifically
14
     denied.
15
               3.24       Answering paragraph 3.24 of the Complaint, Responding Defendants aver that
16
     the Swedish Ballard Emergency Room chart note speaks for itself. All other allegations are
17
     specifically denied.
18
               3.25       Responding Defendants deny the allegations contained in paragraph 3.25 of
19
     the Complaint.          These allegations misrepresent the overall medical treatment Plaintiff
20
     received that day.
21
               3.26       Responding Defendants deny the allegations in paragraph 3.26 of the
22
     Complaint.
23


     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT                                       Le Gros Buchanan
     FOR DAMAGES - Page 6                                                                   & Paul
                                                                                          4025 Delridge way sw
     Civil Action No. 2:18-cv-01499 JCC                                                          SUITE 500
                                                                                      SEATTLE, WASHINGTON 98106-1271
     {28513-00457717;1}
                                                                                               (206) 623-4990
             Case 2:18-cv-01499-JCC Document 9 Filed 11/19/18 Page 7 of 12



1
               3.27       Responding Defendants deny the allegations in paragraph 3.27 of the
2
     Complaint.
3
               3.28       Answering paragraph 3.28 of the Complaint, although Dr. Evans’ chart note
4
     speaks for itself, Responding Defendants deny that Dr. Evans’ allegations are true.
5
               3.29       Answering paragraph 3.29 of the Complaint, although Dr. Evans’ chart note
6
     speaks for itself, Responding Defendants deny that Dr. Evans’ allegations are true.
7
               3.30       Responding Defendants deny the allegations in paragraph 3.30 of the
8
     Complaint.
9
               3.31       Responding Defendants deny the allegations in paragraph 3.31 of the
10
     Complaint.
11
               3.32       Responding Defendants deny the allegations in paragraph 3.32 of the
12
     Complaint.
13
               3.33       Responding Defendants deny the allegations in paragraph 3.33 of the
14
     Complaint.
15
               3.34       Responding Defendants deny the allegations in paragraph 3.34 of the
16
     Complaint.
17
               3.35       Responding Defendants deny the allegations in paragraph 3.35 of the
18
     Complaint.
19
               3.36       Responding Defendants deny the allegations in paragraph 3.36 of the
20
     Complaint.
21
           IV. FIRST CAUSE OF ACTION: JONES ACT NEGLIGENCE, 46 USC § 301
22
               4.1        Responding Defendants re-allege their answers to paragraphs 1.1 through 3.36
23
     of the Complaint, as set forth above.

     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT                                      Le Gros Buchanan
     FOR DAMAGES - Page 7                                                                  & Paul
                                                                                         4025 Delridge way sw
     Civil Action No. 2:18-cv-01499 JCC                                                         SUITE 500
                                                                                     SEATTLE, WASHINGTON 98106-1271
     {28513-00457717;1}
                                                                                              (206) 623-4990
             Case 2:18-cv-01499-JCC Document 9 Filed 11/19/18 Page 8 of 12



1
               4.2        Answering paragraph 4.2 of the Complaint, Responding Defendants admit
2
     only that at very specific times, Plaintiff was employed as a seaman by Defendant American
3
     Seafoods Company LLC.
4
               4.3        Responding Defendants deny the allegations in paragraph 4.3 of the
5
     Complaint.
6
               4.4        Responding Defendants deny the allegations in paragraph 4.4 of the
7
     Complaint.
8
               4.5        Responding Defendants deny the allegations in paragraph 4.5 of the
9
     Complaint.
10
               4.6        Responding Defendants deny the allegations in paragraph 4.6 of the
11
     Complaint.
12
               4.7        Responding Defendants deny the allegations in paragraph 4.7 of the
13
     Complaint.
14
             V. PLAINTIFF’S SECOND CAUSE OF ACTION: UNSEAWORTHINESS
15
               5.1        Responding Defendants re-allege their answers to paragraphs 1.1 through 4.7
16
     of the Complaint, as set forth above.
17
               5.2        Answering paragraph 5.2 of the Complaint, Responding Defendants admit
18
     only that at very specific times, Plaintiff was employed as a seaman by Defendant American
19
     Seafoods Company LLC.
20
               5.3        Responding Defendants deny the allegations in paragraph 5.3 of the
21
     Complaint.
22
               5.4        Responding Defendants deny the allegations in paragraph 5.4 of the
23
     Complaint.

     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT                                     Le Gros Buchanan
     FOR DAMAGES - Page 8                                                                 & Paul
                                                                                        4025 Delridge way sw
     Civil Action No. 2:18-cv-01499 JCC                                                        SUITE 500
                                                                                    SEATTLE, WASHINGTON 98106-1271
     {28513-00457717;1}
                                                                                             (206) 623-4990
             Case 2:18-cv-01499-JCC Document 9 Filed 11/19/18 Page 9 of 12



1
               5.5        Responding Defendants deny the allegations in paragraph 5.5 of the
2
     Complaint.
3
               5.6        Responding Defendants deny the allegations in paragraph 5.6 of the
4
     Complaint.
5
               5.7        Responding Defendants deny the allegations in paragraph 5.7 of the
6
     Complaint.
7
               5.8        Responding Defendants deny the allegations in paragraph 5.8 of the
8
     Complaint.
9
               5.9        Responding Defendants deny the allegations in paragraph 5.9 of the
10
     Complaint.
11
               5.10       Responding Defendants deny the allegations in paragraph 5.10 of the
12
     Complaint.
13
                                          VI. REQUEST FOR RELIEF
14
               Answering paragraphs 6.1 through 6.4, Responding Defendants deny Plaintiff’s
15
     request for relief in its entirety. All allegations not specifically admitted herein are denied.
16
                                          AFFIRMATIVE DEFENSES
17
               BY WAY OF FURTHER ANSWER, Responding Defendants aver the following
18
     affirmative defenses:
19
               1.         Plaintiff has failed to state a claim on which relief may be granted.
20
               2.         Plaintiff’s injuries and/or damages are unrelated to his service to the F/T
21
     KATIE ANN.
22
               3.         Plaintiff’s injuries and/or damages are caused in whole or in part by the fault
23
     of third parties over whom answering defendants had no control or right of control.

     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT                                           Le Gros Buchanan
     FOR DAMAGES - Page 9                                                                       & Paul
                                                                                             4025 Delridge way sw
     Civil Action No. 2:18-cv-01499 JCC                                                             SUITE 500
                                                                                         SEATTLE, WASHINGTON 98106-1271
     {28513-00457717;1}
                                                                                                  (206) 623-4990
            Case 2:18-cv-01499-JCC Document 9 Filed 11/19/18 Page 10 of 12



1              4.         Plaintiff’s injuries and/or damages in whole or in part are caused by an

2    underlying medical condition unrelated to Plaintiff’s service aboard the F/T KATIE ANN.

3              5.         Plaintiff has failed to mitigate his injuries, and/or his medical treatment and/or

4    his damages, if any.

5              6.         Plaintiff failed to properly report his injuries aboard the F/T KATIE ANN.

6              7.         American Seafoods Group, LLC is an improper party to this lawsuit and must

7    be dismissed.

8              8.         Plaintiff’s injuries and/or damages were caused by his own fault, and/or

9    negligence and/or failure of care.

10             9.         Plaintiff’s injuries and/or damages, if any, are the result of a preexisting

11   and/or subsequent condition and/or accidents and are not the responsibility of defendants.

12             10.        Responding Defendants reserve the right to add other affirmative defenses and

13   counterclaims as discovery progresses.

14             WHEREFORE, having fully answered Plaintiff’s Complaint for Damages and having
15   asserted affirmative defenses, Responding Defendants now pray as follows:
16
               1.         That Plaintiff’s Complaint be dismissed with prejudice and Plaintiff take
17
     nothing thereby;
18
               2.         That Responding Defendants’ costs and reasonable attorney fees be awarded
19
     and/or taxed against Plaintiff; and
20
               3.         For such other and further relief as the Court deems equitable and/or just.
21

22

23


     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT                                           Le Gros Buchanan
     FOR DAMAGES - Page 10                                                                      & Paul
                                                                                              4025 Delridge way sw
     Civil Action No. 2:18-cv-01499 JCC                                                              SUITE 500
                                                                                          SEATTLE, WASHINGTON 98106-1271
     {28513-00457717;1}
                                                                                                   (206) 623-4990
            Case 2:18-cv-01499-JCC Document 9 Filed 11/19/18 Page 11 of 12



1              DATED this 19th day of November, 2018.

2

3
                                                LE GROS BUCHANAN & PAUL
4

5                                               By: s/ Eric R. McVittie
                                                Eric R. McVittie, WSBA #20538
6                                               4025 Delridge Way SW, Suite 500
                                                Seattle, WA 98106-1271
7                                               Phone: (206) 623-4990 | Fax: (206) 467-4828
                                                Email: emcvittie@legros.com
8                                               Attorneys for Defendants American Seafoods
                                                Company LLC, Katie Ann, LLC and American
9                                               Seafoods Group

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT                             Le Gros Buchanan
     FOR DAMAGES - Page 11                                                        & Paul
                                                                                4025 Delridge way sw
     Civil Action No. 2:18-cv-01499 JCC                                                SUITE 500
                                                                            SEATTLE, WASHINGTON 98106-1271
     {28513-00457717;1}
                                                                                     (206) 623-4990
            Case 2:18-cv-01499-JCC Document 9 Filed 11/19/18 Page 12 of 12



1
                                                CERTIFICATE OF SERVICE
2
                                   I hereby certify that on November 19, 2018, I electronically
                          filed the foregoing with the Clerk of the Court using the CM/ECF
3
                          system, which will send notification of such filing to The Honorable
                          John C. Coughenour, and serve it on all associated counsel.
4
                                  Jeffery M. Campiche
5
                                  Jacqueline Hackler
                                  CAMPICHE ARNOLD PLLC
6
                                  1201 Third Avenue, Suite 3810
                                  Seattle WA 98101
7
                                  Attorneys for Plaintiff

8
                                 I certify under penalty of perjury under the laws of the State of
                          Washington that the foregoing is true and correct.
9
                                  Signed at Seattle, Washington this 19th day of November,
10
                          2018.

11
                                                    s/ Sheila Baskins
                                                    Sheila Baskins, Legal Assistant
12
                                                    LeGros Buchanan & Paul
                                                    4025 Delridge Way SW, Suite 500
13
                                                    Seattle, Washington 98106-1271
                                                    Telephone:        206-623-4990
14
                                                    Facsimile:        206-467-4828
                                                    E-mail:           sbaskins@legros.com
15

16

17

18

19

20

21

22

23


     DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT                                                      Le Gros Buchanan
     FOR DAMAGES - Page 12                                                                                 & Paul
                                                                                                         4025 Delridge way sw
     Civil Action No. 2:18-cv-01499 JCC                                                                         SUITE 500
                                                                                                     SEATTLE, WASHINGTON 98106-1271
     {28513-00457717;1}
                                                                                                              (206) 623-4990
